        Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 1 of 24




               ***EXECUTION SCHEDULED FOR JANUARY 15, 2021***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:     Roane et al. v. Barr et al.           )
                                                     )
                                                     )       Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Roane et al. v. Barr et al., No. 05-cv-2337          )


     MOTION FOR PRELIMINARY INJUNCTION BARRING THE EXECUTION
                     OF PLAINTIFF DUSTIN HIGGS

       Plaintiff Dustin Higgs respectfully moves the Court to enter a preliminary injunction

pursuant to Fed. R. Civ. P. 65(a) enjoining Defendants from carrying out the scheduled execution

of Mr. Higgs on January 15, 2021, or at any other time until further order of this Court, and to

grant an evidentiary hearing. For the reasons stated in the accompanying Memorandum of Points

and Authorities, the Court should enter a preliminary injunction barring Mr. Higgs’s scheduled

execution pursuant to the 2019 Protocol because this execution would violate the Eighth

Amendment. Pursuant to Local Rule 7(m), undersigned counsel has conferred with Defendants

concerning this motion, and Defendants advise that they oppose a preliminary injunction.




                                                 1
      Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 2 of 24




Dated: December 23, 2020          Respectfully submitted,

                                  /s/ Alex Kursman
                                  Alex Kursman
                                  Devon Porter
                                  Federal Community Defender Office, E.D. Pa.
                                  601 Walnut Street, Suite 545 West
                                  Philadelphia, PA 19106
                                  Telephone: 215-928-0520
                                  Email: alex_kursman@fd.org

                                  Counsel for Plaintiff Dustin Higgs




                                     2
        Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 3 of 24




               ***EXECUTION SCHEDULED FOR JANUARY 15, 2021***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:     Roane et al. v. Barr et al.           )
                                                     )
                                                     )       Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Roane et al. v. Barr et al., No. 05-cv-2337          )

       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     MOTION FOR PRELIMINARY INJUNCTION BARRING THE EXECUTION
                     OF PLAINTIFF DUSTIN HIGGS

       In accordance with Local Rule 7(a), Plaintiff Dustin Higgs submits this statement of

points and authorities in support of his motion for a preliminary injunction.

                                        BACKGROUND

       On September 1, 2020, Mr. Higgs, who is a federal prisoner sentenced to death, filed a

motion to intervene in Roane et al. v. Gonzales et al., No. 05-2337, pursuant to Fed. R. Civ. P.

24(a) and (b), and attached a proposed complaint raising twelve claims for relief under the First,

Fifth, Sixth and Eighth Amendments of the U.S. Constitution, the Administrative Procedure Act

(APA), the Federal Death Penalty Act (FDPA), the Federal Food, Drug, and Cosmetic Act

(FDCA), and the Controlled Substances Act (CSA). See ECF No. 229; 229-1. Count IV of Mr.

Higgs’s complaint raised an as-applied Eighth Amendment challenge to Defendants’ 2019

execution protocol (“2019 Protocol”) based on Mr. Higgs’s underlying medical conditions and

his likely exposure to COVID-19 while incarcerated at USP Terre Haute. The Court granted Mr.

Higgs’s motion to intervene on September 4, 2020.

                                                 1
        Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 4 of 24




       Defendants filed a motion to dismiss Mr. Higgs’s as-applied Eighth Amendment

challenge on November 3, 2020. ECF No. 306. On November 20, 2020, Defendants scheduled

Mr. Higgs’s execution for January 15, 2021. See ECF No. 330. On December 4, 2020, Mr. Higgs

filed an amended and supplemental complaint raising two additional claims: (1) Defendants’

planned execution of Mr. Higgs using pentobarbital is unconstitutional as an ex post facto law;

and (2) Defendants’ arbitrary selection of Mr. Higgs for execution violates the Fifth and Eighth

Amendments and is arbitrary and capricious in violation of the APA. ECF No. 343-1.

Concurrently, Mr. Higgs filed a motion for preliminary injunction barring his execution (ECF

No. 344) based on these two claims and on his as-applied Eighth Amendment claim (Count IV of

Mr. Higgs’s complaint, ECF No. 229-1).

       This Court dismissed Mr. Higgs’s as-applied Eighth Amendment challenge on December

9, 2020. ECF No. 354. The Court noted that Mr. Higgs’s injury was “hypothetical” because Mr.

Higgs had not alleged that he had “any reason to believe that he contracted the virus aside from

that fact that he is incarcerated. Thus, given the speculative nature of the allegations in the

Complaint, the court is unable to find that Higgs has plausibly stated a claim that his execution is

sure or very likely to cause serious illness and needless suffering.” ECF No. 354 at 4 (internal

quotation marks and citations omitted).

       Mr. Higgs began experiencing symptoms of COVID-19 on December 13, 2020. He tested

positive for the virus on December 16, and he was informed of the test result on December 17.

Concurrently with this Motion, Mr. Higgs has filed an amended and supplemental complaint

alleging that Defendants’ use of the 2019 Protocol to execute Mr. Higgs would violate his right

to be free from cruel and unusual punishment under Eighth Amendment due to his COVID-19

infection and underlying medical conditions. Mr. Higgs now seeks a preliminary injunction to


                                                  2
        Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 5 of 24




prevent Defendants from executing him pursuant to the 2019 Protocol in violation of the Eighth

Amendment.

                                           ARGUMENT

       “The purpose of a preliminary injunction is merely to preserve the relative positions of

the parties until a trial on the merits can be held.” Chaplaincy of Full Gospel Churches v.

England, 454 F.3d 290, 297 (D.C. Cir. 2006) (quotation marks omitted). The moving party must

show that (1) he is likely to succeed on the merits; (2) he is likely to suffer irreparable harm in

the absence of relief; (3) the balance of the equities weigh in his favor; and (4) an injunction is in

the public interest. See, e.g., League of Women Voters of U.S. v. Newby, 838 F.3d 1, 6 (D.C. Cir.

2016). That standard is met here.

I.     Plaintiff Higgs Is Likely To Succeed On The Merits Of His Claim

       Mr. Higgs is likely to succeed on his as-applied Eighth Amendment claim. At the

preliminary injunction stage, a movant must “establish a likelihood that [he] can establish both

that [the 2019 Protocol] creates a demonstrated risk of severe pain and that the risk is substantial

when compared to the known and available alternatives.” Glossip v. Gross, 135 S. Ct. 2726,

2737 (2015). Mr. Higgs has made that showing. His recent COVID-19 infection—particularly in

light of his underlying health problems—creates a demonstrated risk of severe pain if Defendants

carry out the 2019 Protocol on Mr. Higgs as planned on January 15, 2021.

       A.      The 2019 Protocol creates a demonstrated risk of severe pain for Mr. Higgs.

       Mr. Higgs tested positive for COVID-19 late last week. Prior to his COVID-19 infection,

Mr. Higgs suffered from severe asthma and longstanding heart problems. Mr. Higgs’s health

conditions create a substantial risk that Mr. Higgs will suffer from painful flash pulmonary

edema immediately upon injection of a high dose of pentobarbital, prior to becoming insensate


                                                  3
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 6 of 24




or dying. The alternative methods of execution that Mr. Higgs proffers below will significantly

reduce the substantial risk of severe pain associated with the planned execution of Mr. Higgs on

January 15, 2020 under the 2019 Protocol.

               1.   Mr. Higgs’s COVID-19 infection

       Mr. Higgs tested positive for COVID-19 on December 16, 2020. A few days prior to his

positive test, he was experiencing chills and a cough. His son, Da’Quan Darby, visited Mr. Higgs

on December 13 and 14, and observed his father coughing on both days. Mr. Higgs also

repeatedly asked his son whether the visiting room was cold, and Mr. Darby had the impression

that his father had chills. Decl. of Da’Quan Darby (Dec. 20, 2020) (ECF No. 370-1) at 1 (“Darby

Decl.”). Mr. Darby noticed that his father’s symptoms were worse on the second day. Id. As of

the date of this filing, Mr. Higgs continues to experience symptoms of COVID-19.

       COVID-19 is “a highly contagious respiratory illness caused by a novel coronavirus

(SARS-CoV-2).” Decl. of Joel A. Zivot, M.D. (Aug. 31, 2020) (ECF No. 303-4) at 3 (“Zivot

Decl.”). The illness originated in China but quickly spread across the globe, and the World

Health Organization declared COVID-19 a global pandemic on March 11, 2020. See World

Health Organization, WHO Timeline – COVID-19, https://www.who.int/news-room/detail/27-04-

2020-who-timeline---covid-19 (last visited Dec. 21, 2020).

       COVID-19 causes lung damage in a majority of patients, including those who report

experiencing only mild symptoms or no symptoms at all. In fact, in a study of COVID-positive

passengers on the Diamond Princess cruise ship, CT scans revealed that “54% of patients who

experienced asymptomatic infections still suffered the same severe lung changes (lung

opacifications) seen in many hospitalized patients.” Supp. Decl. of Gail Van Norman, M.D.

(Dec. 22, 2020) (ECF No. 370-2) at 4 (“Van Norman Supp. Decl. (Dec. 22, 2020)”) (emphasis


                                                4
        Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 7 of 24




added). For symptomatic patients, the percentage of patients with lung damage visible on a CT

scan rose to 79%. Id. This finding has been corroborated by other emerging research on the

effects of COVID-19 on the lungs. Id. “[i]t is clear now that even in mild infection—i.e.

infection that is either asymptomatic or symptomatic but does not require hospitalization—

significant damage is occurring in the lungs . . . .” Id.

        The medical research that is currently available indicates that lung damage persists for

months after initial infection with COVID-19, even when it appears superficially that a patient

has recovered. One study followed a small group of professional divers who had developed mild

symptoms of COVID-19. Id. at 5. When assessed six weeks after the development of symptoms,

none of the divers could be certified to return to diving because all of them had impaired lung

functioning. Id. Although research indicates that lung functioning in COVID patients does

improve over time, id., the available evidence indicates that it takes two months or more for

patients to fully recover. See Decl. of Michael Stephen, M.D. (Dec. 22, 2020) (ECF No. 370-3)

at ⁋ 11 (“Stephen Decl.”) (observing that in his clinical experience, it takes patients around eight

weeks to fully recover from COVID-19).

                2.    Mr. Higgs’s underlying health conditions

        Mr. Higgs has lifelong heart problems, including a cardiac murmur and a condition called

mitral valve regurgitation, also known as mitral valve insufficiency. See Stephen Decl. at ⁋ 12

(noting that a recent electrocardiogram on November 12, 2020 and an ultrasound of his heart

from May 26, 2020 show that Mr. Higgs has moderate mitral valve regurgitation, left atrial

enlargement, and likely left ventricular hypertrophy).

        Mitral valve regurgitation occurs when the mitral valve on the left side of the heart does

not close properly, allowing blood to backflow or leak into the left atrium in the heart.


                                                   5
            Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 8 of 24




Supplemental Decl. of Joel B. Zivot, M.D. (Dec. 3, 2020) (ECF No. 344-2), at 2-3 (“Zivot Supp.

Decl.”). Over time, this condition can cause a patient to develop pulmonary edema:

        When a patient has mitral regurgitation, each contraction of the heart forces some
        blood backwards into the left atrium and then further backwards into the lungs. . . .
        In the normal functioning heart, when the left ventricle contracts, the mitral valve
        shuts, preventing blood from regurgitating backwards. At the same time, the aortic
        valve opens and permits the normal flow of blood forward. The pressure in the
        lungs is not high enough to block backwards flow without a functioning mitral
        valve. A competent and non-leaking mitral valve is the normal protection for the
        lungs from this blood under pressure. Extra fluid in the lungs, when severe,
        produces significant shortness of breath and is called congestive heart failure or
        pulmonary edema.

Id. at 3.

        In addition, Mr. Higgs suffers from serious, lifelong asthma. Asthma is a chronic

respiratory condition characterized by reversible swelling of the airways. Zivot Decl. at 5.

“Common symptoms of asthma include shortness of breath, coughing, and wheezing.” Zivot

Supp. Decl. at 5. Mr. Higgs’s prison medical records document that he periodically experiences

“wheezing, difficulty breathing, coughing, and shortness of breath” as a result of his asthma.

Zivot Supp. Decl. at 2. He requires daily use of inhaled albuterol to manage his asthma even

under normal conditions, and “is maintained on a continuous high dose of inhaled steroids,”

indicating serious asthma. Stephen Decl. ⁋ 12. In the past, he has experienced asthma

exacerbations and nebulizer treatments. Id.

                 3.   The combination of Mr. Higgs’s medical issues makes him especially
                      likely to suffer severe pain from execution by pentobarbital

        Mr. Higgs has alleged that the 2019 Protocol violates the Eighth Amendment because it

is likely to cause flash pulmonary edema resulting in severe pain. Mr. Higgs is especially at risk

of experiencing flash pulmonary edema while still sensate as a result of his underlying medical

conditions and exposure to COVID-19. Due to his current underlying health conditions, he also


                                                 6
        Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 9 of 24




faces the substantial risk of suffering a prolonged experience of flash pulmonary edema as

compared to healthy individuals.

       Flash pulmonary edema is a rapid accumulation of fluid in the lungs, which produces a

sensation of drowning. See Decl. of Gail Van Norman, M.D., at 33-34 (Nov. 11, 2019) (ECF No.

24) (“Van Norman Decl.”); Decl. of Mark A. Edgar, M.D., at 19-21 (Oct. 24, 2019) (ECF. No.

303-3) (“Edgar Decl.”); Zivot Decl. at 2-3. As Dr. Van Norman has explained, “[n]ot being able

to breathe during drowning or asphyxiation is one of the most powerful, excruciating feelings

known to man.” Van Norman Decl. at 34. People who are drowning typically “will reach such a

level of agony that they will be compelled to take a ‘breath’ within about 1 minute,” as “[p]anic

and terror, and the attempt to fight take over.” Id. at 34; see Zivot Decl. at 3 (“Severe pulmonary

edema creates the sensation of drowning.”); Edgar Decl. at 3 (“[Pulmonary edema] produces

sensations similar to drowning or asphyxiation as fluid occupies a greater volume of the air

spaces.”).

       Importantly, the administration of pentobarbital does not induce a lack of consciousness

or awareness, such that even a healthy individual is very likely to experience the excruciating

pain of pulmonary edema while conscious. As Dr. Van Norman has explained, the effects of

barbiturates like pentobarbital diminish responsiveness rather than consciousness. Although

outdated “traditional textbooks and authors report that the inhibitory effects of barbiturates cause

‘unconsciousness,’” “authoritative publications now describe barbiturates as producing

‘unresponsiveness,’ since how, and even whether, they affect consciousness is under serious

question.” Van Norman Decl. at 13; see also id. at 22-23, 28-29. The distinction between

unresponsive and unconscious prisoners is crucial: “[E]ven when the patients appear to be




                                                 7
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 10 of 24




unconscious by all clinical measures and are unresponsive … consciousness will permit extreme

pain and suffering during the execution process.” Id. at 7.

       Mr. Higgs’s COVID-19 infection puts him at particular risk for flash pulmonary edema

that would occur while he is still sensate. COVID-19 primarily affects the respiratory system and

targets the lungs. Zivot Decl. at 4. “Infection with the COVID-19 virus causes severe damage to

many areas in the airways and the lungs, but most specifically to the alveolar-capillary

membrane, which is also the site of damage of massive barbiturate overdose.” Van Norman

Supp. Decl. (Dec. 22, 2020) at 2. Lung damage from COVID-19 thereby “sensitizes the lungs to

more extensive and immediate further damage . . . , causing massive pulmonary edema at an

earlier stage in the execution process before drug levels in the brain have peaked.” Id. at 3. As

Dr. Van Norman has explained:

       • COVID-positive prisoners, and those with recent COVID infections, are more

       susceptible to rapid and massive barbiturate damage, and this damage would occur long

       before the level of pentobarbital peaks in the brain;

       • Even if a 5-gram intravenous dose of pentobarbital would render a prisoner insensate

       under normal circumstance – which Dr. Van Norman disputes – a prisoner infected with

       COVID-19, or who has recently recovered from COVID-19, would experience a much

       more rapid and devastating onset of flash pulmonary edema at an earlier stage of the

       injection;

       • Thus, a prisoner who was COVID-positive, or who has recently recovered from

       COVID-19, would experience prolonged sensations of drowning and suffocation as

       compared to a healthy prisoner.




                                                 8
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 11 of 24




Id. at 4; see also Zivot Decl. at 5-6 (“Because COVID-19 can cause lasting lung damage, a

person injected with pentobarbital would experience the feeling of suffocating or drowning even

more quickly and acutely than a person who had not been infected with COVID-19.”).

       With respect to Mr. Higgs specifically, “the sensation of suffocation or drowning” that

execution by pentobarbital is likely to produce “would be further exacerbated by his asthma,

which produces shortness of breath even without the presence of respiratory illness or

barbiturates.” Zivot Decl. at 5. For Mr. Higgs, the experience of

       pulmonary edema – which causes difficulty breathing due to a buildup of fluid in
       the lungs – [] would cause further strain on Mr. Higgs’s already-impaired breathing.
       Compared to a person without asthma, Mr. Higgs would struggle for air more
       quickly and painfully after the onset of pulmonary edema because his asthma
       inflames and constricts his airways, making it more difficult for enough oxygen to
       reach his lungs even under normal circumstances. The suffering that Mr. Higgs
       would experience from pulmonary edema would be more severe because his asthma
       would have an additive effect, making his struggle for air more acute.

Zivot Supp. Decl. at 2.

       Mr. Higgs’s mitral valve regurgitation also increases the risk of flash pulmonary edema

while sensate. Dr. Kendall Von Crowns, a medical expert retained by Defendants, has

acknowledged that heart conditions like Mr. Higgs’s can cause flash pulmonary edema in a

prisoner executed with pentobarbital:

       I know there’s a case report of an individual who developed flash pulmonary
       edema, but he had underlying heart issues, specifically mitral valve issues, as well
       as other heart problems. So his heart was already compromised when the flash
       pulmonary edema occurred.

       So in his situation, his flash pulmonary edema was the result of the fact that he
       already had a compromised heart which then resulted in him developing edema
       more rapidly than normal. So you have an individual that was already kind of
       critical when this occurred.

Evid. Hr’g Tr. (Sept. 18, 2020) at 18; see also Zivot Supp. Decl. at 2-3, 5-6.




                                                 9
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 12 of 24




       Mr. Higgs’s COVID-19 infection further exacerbates the risk created by his underlying

heart condition, which “puts him at higher risk of COVID-19 related heart issues” and increases

his risk of COVID-related pulmonary edema. Stephen Decl. at ⁋ 13. Because Mr. Higgs has an

enlarged left atrium, he is particularly at risk for COVID-related heart failure, “as an enlarged

left atrium ineffectively pumps blood to the left ventricle, further putting him at risk for fluid to

back up into his lungs (pulmonary edema).” Id.

       In sum, his “preexisting lung dysfunction conditions make Mr. Higgs particularly likely

to experience pulmonary edema that he will experience as choking and drowning prior to the

sedative properties of pentobarbital taking effect.” Zivot Supp. Decl. at 5-6. Mr. Higgs’s recent

COVID-19 infection makes him particularly likely to “experience earlier and therefore more

prolonged sensations of drowning and suffocation” if he is executed under the 2019 Protocol

before his heart and lungs are able to fully heal from his COVID-19 infection. See Van Norman

Supp. Decl. (Dec. 22, 2020) at 6.

       B.      Mr. Higgs has identified feasible alternative methods of execution.

       The risks presented by the 2019 Protocol are “substantial when compared to the known

and available alternatives.” Glossip, 135 S. Ct. at 2737. As relevant here, Mr. Higgs alleges three

such alternatives relevant to his as-applied challenge. First, Defendants could administer a pre-

dose of a pain-relieving anesthetic prior to the administration of pentobarbital. Second,

Defendants could execute Mr. Higgs by firing squad. Compl. ¶ 144. Third, in the alternative,

Defendants should at minimum postpone Mr. Higgs’s execution for a period of two to three

months, so that he will likely recover from COVID-19-induced heart and lung damage that

places him at an enhanced risk for an excruciatingly painful execution.




                                                  10
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 13 of 24




       Pre-dose of opioid

       As the D.C. Circuit recently held in this case, the allegations of a pre-dose of an opioid

sufficiently plead an alternative method of execution that would significantly reduce the risk of

severe pain resulting from flash pulmonary edema. See In re Fed. Bureau of Prisons’ Execution

Protocol Cases, 980 F.3d 123, 132-33 (D.C. Cir. 2020).

       A pre-dose of an opioid would substantially reduce Mr. Higgs’s suffering. As Doctor of

Pharmacology Craig Stevens, Ph.D., explains, opioids “inhibit the activity of the pain neurons,”

which “produces the analgesia, or relief of pain, that characterizes the therapeutic action of

morphine and other opioid analgesics.” Decl. of Craig W. Stevens, Ph.D. at 3 (Nov. 1, 2019)

(ECF No. 25) (“Stevens Decl. (Nov. 1, 2019)”). “Barbiturates” like pentobarbital, on the other

hand, “do not have ‘analgesic,’ (i.e. pain relieving), properties and in lower doses actually are

‘antalgesic,’ meaning they augment feelings of pain.” Van Norman Decl. at 9. Administration of

a clinical dose of a pretreatment opioid (after IVs are set but before the injection of pentobarbital

commenced) would “exert a clinical effect of analgesia”—eliminating or significantly reducing a

prisoner’s ability to feel pain. Stevens Decl. (Nov. 1, 2019) at 2. Many analgesic opioids are

relatively fast-acting as well—clinical studies have showed significant analgesic effects within

five to six minutes of administration of a dose of morphine (or as quickly as one minute after an

IV bolus injection of an 8mg dose). Id. at 5; see also id. at 5-6 (discussing clinical trials

concluding that the onset of fentanyl’s analgesic effect is from two to five minutes, depending on

dosage). Given the near certainty that utilizing the current execution protocol on January 15,

2021 will result in Mr. Higgs experiencing flash pulmonary edema while sensate, pre-treatment

with an opioid would significantly reduce the pain and suffering experienced by prisoners. Use

of opioid pre-medications would also “reduce . . . anxiety.” Id. at 4.


                                                  11
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 14 of 24




       Providing Mr. Higgs with a pre-dose of an opioid is also “readily available.” Bucklew v.

Precythe, 139 S. Ct. 1112, 1127 (2019). Because Defendants would be utilizing opioids in

clinical doses, they “are commercially available and obtainable as these drugs would be used for

medical purposes, like other medications ordered and used by the prison medical staff.” Id. at 6.

Moreover, BOP “has confirmed that it has located a lawfully licensed compounding pharmacy in

the United States that is able and willing to ‘lawfully provide [BOP] with commercially

manufactured medications as they are available,’ and to compound fentanyl as needed.” Compl.

¶ 144a. The D.C. Circuit has held in this case that the consolidated Plaintiffs plausibly alleged

that severe pain from flash pulmonary edema “could readily be avoided” if Defendants were to

“administer[] a widely available analgesic first . . . .” Execution Protocol Cases, 980 F.3d at 133.

Pre-treatment of prisoners with an opioid is therefore both “feasible and readily available.”

Bucklew, 139 S. Ct. at 1127.

       Firing squad

       Defendants could also carry out Mr. Higgs’s execution by firing squad. See Compl.

¶ 144. Execution by firing squad causes a faster and less painful death than execution by lethal

injection. See Bucklew, 139 S. Ct. at 1136 (Kavanaugh, J., concurring) (addressing the

availability of firing squad as an alternative); Arthur v. Dunn, 137 S. Ct. 725, 733-734 (2017)

(Sotomayor, J., dissenting) (citing reports and stating that a firing squad may cause nearly

instantaneous death, be comparatively painless, and have a lower chance of a botched execution).

Indeed, the DOJ’s final rule amending its regulations for implementing death sentences purports

to allow for alternative execution methods, including the firing squad. See 85 Fed. Reg. 75846,

75847-48 (Nov. 27, 2020) (concerning amendments to 28 C.F.R. Part 26, effective Dec. 24,

2020). That amendment is scheduled to go into effect prior to Mr. Higgs’s execution date.


                                                 12
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 15 of 24




       Execution by firing squad also “is significantly more reliable” than lethal injection.

Glossip, 135 S. Ct. at 2796 (Sotomayor, J., dissenting). Recent studies have confirmed that

execution by firing squad is statistically much less likely to result in “botched” executions than

lethal injection. See Sarat, Gruesome Spectacles: Botched Executions and America’s Death

Penalty 120, App. A (2014). Execution by firing squad is currently authorized by the laws of

three states: Utah Code Ann. § 77-18-5.5; Okla. Stat. tit. 22 § 1014(D); Miss. Code Ann. § 99-

19-51(4). Since 1976, Utah has carried out three executions by firing squad, most recently on

July 18, 2010. Protocols for execution by firing squad are known and available. Utah’s technical

manual, specifying the state’s execution protocol in great detail, is publicly accessible. 1 The use

of a firing squad is available, feasible, and would significantly reduce the substantial risks of

harm posed by the 2019 Protocol.

       Execution pursuant to the 2019 Protocol after Mr. Higgs has recovered from
       COVID-19

       While Mr. Higgs maintains that the 2019 Protocol causes significant pain and suffering

such that it violates the Eighth Amendment even when carried out on a healthy person, it is clear

that Mr. Higgs’s current COVID-19 infection subjects him to an even greater risk of severe pain

as compared to an execution pursuant to the 2019 Protocol on a healthy person. Allowing Mr.

Higgs to recover from COVID-19 before executing him under the 2019 Protocol would

significantly reduce the substantial risk of the prolonged suffering of flash pulmonary edema

while sensate. Thus, at minimum, Defendants should wait to execute Mr. Higgs until his heart

and lungs have recovered from his current COVID-19 infection. Specifically, current medical


   1
     Technical Manual of Utah Department of Corrections,
https://www.documentcloud.org/documents/3522376-Responsive-Documents.html#document/p2
(last visited Dec. 22, 2020).


                                                 13
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 16 of 24




research supports waiting a minimum of two to three months in order to allow Mr. Higgs’s heart

and lungs to recover from the infection. See Stephen Decl. at ⁋ 15 (recommending an eight-week

period of observation); Van Norman Supp. Decl. (Dec. 22, 2020) at 2 (describing research

finding that six weeks is insufficient for lungs to regain normal functioning after COVID-19, and

that many patients continue to have lung damage 90 days after infection). The proposed

alternative of a two- to three-month postponement is “feasible, readily implemented, and in fact

significantly reduce[s] a substantial risk of severe pain.” Glossip, 135 S. Ct. at 2737 (quotation

omitted).

II.    Mr. Higgs will Suffer Irreparable Harm Absent Injunctive Relief

       To constitute irreparable harm, “the harm must be certain and great, actual and not

theoretical, and so imminent that there is a clear and present need for equitable relief to prevent

irreparable harm,” and it “must be beyond remediation.” Newby, 838 F.3d at 7-8 (citing

Chaplaincy, 454 F.3d at 297) (internal quotation marks and brackets omitted). Mr. Higgs will

plainly suffer irreparable harm if he is executed in violation of the Eighth Amendment’s

prohibition on cruel and unusual punishment before he can fully litigate his claim. The

threatened harm is “beyond remediation” because no “adequate compensatory or other corrective

relief will be available at a later date,” Chaplaincy, 454 F.3d at 297. Mr. Higgs’s claim is

therefore “categorically irreparable.” Nken v. Holder, 556 U.S. 418, 435 (2009).

       Recognizing this basic reality, courts have found that the “requirement—that irreparable

harm will result if a stay is not granted—is necessarily present in capital cases.” Wainwright v.

Booker, 473 U.S. 935, 935 n.1 (1985) (Powell, J., concurring). Courts have repeatedly held that a

prisoner will suffer irreparable harm if he is executed before his legal challenges to the method

of execution are complete. See, e.g., Nooner v. Norris, No. 5:06cv00110 SWW, 2006 WL


                                                 14
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 17 of 24




8445125, at *3 (E.D. Ark. June 26, 2006) (plaintiff showed threat of irreparable harm because if

he suffered pain during his execution, as alleged, the injury would never be rectified); Cooey v.

Taft, 430 F. Supp. 2d 702, 708 (S.D. Ohio 2006) (same); Brown v. Beck, No. 5:06CT3018 H,

2006 WL 3914717, at *7 (E.D.N.C. Apr. 7, 2006) (same).

        There is no question that Mr. Higgs will suffer irreparable harm absent an injunction: The

Government will be allowed to execute him in a manner that violates the Constitution and causes

him significant suffering. That harm is great, imminent, and irremediable. See, e.g., Wainwright,

473U.S. at 935 n.1 (Powell, J., concurring in decision to vacate stay of execution) (“[I]rreparable

harm … is necessarily present in capital cases.”); Evans v. Bennett, 440 U.S. 1301, 1306 (1979)

(granting stay of execution in light of the “obviously irreversible nature of the death penalty”).

        Moreover, because Mr. Higgs is suffering from COVID-19 just weeks before his

scheduled execution, he will not be able to prepare for his death as a healthy person could. Mr.

Higgs’s ability to meet with his family and spiritual advisor, and to prepare himself and his

affairs for death, is substantially limited due to his illness.

III.    The Balance of Equities Favors Injunctive Relief

        The balance of equities and public interest factors “merge when the Government is the

opposing party.” Nken, 556 U.S. at 435; see also Fla. EB5 Investments, LLC v. Wolf, 443 F.

Supp. 3d 7, 13 (D.D.C. 2020). Here, these two factors favor a preliminary injunction. This Court

has already decided that the balance of the equities favors Plaintiff under these circumstances

because “the potential harm to the government caused by a delayed execution is not substantial”

and “[t]he public interest is not served by executing individuals before they have had the

opportunity to avail themselves of legitimate procedures to challenge the legality of their

executions.” ECF No. 50 at 14.


                                                   15
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 18 of 24




        These conclusions are consistent with the principle that “[t]he public interest is . . . served

when administrative agencies comply with their [legal] obligations.” N. Mariana Islands v.

United States, 686 F. Supp. 2d 7, 21 (D.D.C. 2009). By contrast, “[t]here is generally no public

interest in the perpetuation of unlawful agency action.” Newby, 838 F.3d at 12. In the capital-

punishment context, “the public’s interest in seeing justice done lies not only in carrying out the

sentence imposed years ago but also in the lawful process leading to possible execution.”

Montgomery v. Barr, No. 20-3261, 2020 WL 6799140, at *11 (D.D.C. Nov. 19, 2020); see also

Harris v. Johnson, 323 F. Supp. 2d 797, 810 (S.D. Tex. 2004) (“[C]onfidence in the humane

application of the governing laws of the State must be in the public’s interest.”). Accordingly,

courts have recognized an “important public interest in the humane and constitutional application

of [a] lethal injection statute.” Nooner, 2006 WL 8445125 at *4; see also In re Ohio Execution

Protocol Litig., 840 F. Supp. 2d 1044, 1059 (S.D. Ohio 2012); Cooey, 430 F. Supp. 2d at 708.

When the government decides to take a life, the public interest demands that it do so in a

considered and deliberate manner. The seriousness of a person’s offenses of conviction does not

alter that analysis.

        The government has no legitimate interest in carrying out an execution that will cause

Mr. Higgs unnecessary suffering in violation of the Eighth Amendment. Indeed, by doing so the

government would compromise the public interest, among other things by undermining public

confidence in the “lawful process leading to possible execution.” See Montgomery, 2020 WL

6799140, at *11. Furthermore, the government has no legitimate interest in carrying out an

execution during a pandemic, particularly where the execution itself is likely to further the

spread of the disease. See Montgomery, 2020 WL 6799140, at *11 (granting in part the plaintiff’s

motion for a preliminary injunction and temporary restraining order “[g]iven the gravity of the


                                                  16
        Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 19 of 24




circumstances and the extraordinary circumstances of the pandemic”); D.A.M. v. Barr, No. 20-

CV-1321 (CRC), 2020 WL 4218003, at *14 (D.D.C. July 23, 2020) (“It is in the public interest

to avoid or reduce that risk [of contracting the COVID-19 virus].”).

        Curing the flaws in the government’s execution procedures would further the public

interest, which is served both when agencies abide by their constitutional obligations and when

they act to decrease health risks in the midst of a global pandemic. A preliminary injunction will

therefore “not substantially injure other interested parties,” the public, or the government.

Chaplaincy, 454 F.3d at 297. To the contrary, the requested injunction will advance the public

interest.

IV.     Mr. Higgs Is Entitled To An Evidentiary Hearing

        The Court may grant a preliminary injunction “on less formal procedures and on less

extensive evidence than in a trial on the merits.” Cobell v. Norton, 391 F.3d 251, 261 (D.C. Cir.

2004). Nevertheless, “an evidentiary hearing is required if the parties raise a genuine issue of

material fact that must be resolved in deciding the motion.” Proctor v. D.C., 310 F. Supp. 3d

107, 113 (D.D.C. 2018) (quoting Cobell, 391 F.3d at 261). An evidentiary hearing is particularly

important “when a court must make credibility determinations to resolve key factual disputes in

favor of the moving party . . . .” Cobell, 391 F.3d at 261 (citing Prakash v. Am. Univ., 727 F.2d

1174, 1181 (D.C. Cir. 1984)).

        The Court should hold an evidentiary hearing in order to evaluate the facts underlying

Mr. Higgs’s claims, and to resolve disputes that may arise from Defendants’ disagreement. With

respect to his as-applied Eighth Amendment claim, Mr. Higgs’s underlying health conditions and

his COVID-19 infection render it “virtually certain” not only that he will experience extreme

suffering while sensate, but also that his suffering will be more pronounced than someone who


                                                 17
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 20 of 24




does not have similar health conditions. Zivot Decl. at 6. Dr. Antognini has previously expressed

disagreement with the conclusions that Mr. Higgs’s asthma and mitral valve regurgitation are

likely to increase the suffering that he experiences from execution with pentobarbital. See ECF

No. 352-1 at 1-3. To the extent that Defendants may also contest that Mr. Higgs’s COVID-19

infection and his underlying health conditions will worsen his experience of suffering flash

pulmonary edema while sensate during his execution, these are factual disputes appropriate for

resolution following an evidentiary hearing. See Cobell, 391 F.3d at 261.

                                        CONCLUSION

       For the foregoing reasons, Mr. Higgs respectfully requests that the Court (a) preliminarily

enjoin Defendants from proceeding with his execution on January 15, 2021, and from setting any

other date or time for Mr. Higgs’s execution until further order of this Court, and (b) conduct an

evidentiary hearing on Mr. Higgs’s as-applied Eighth Amendment claim.


Dated: December 23, 2020                     Respectfully submitted,


                                             /s/ Alex Kursman
                                             Alex Kursman
                                             Devon Porter
                                             Federal Community Defender Office, E.D. Pa.
                                             601 Walnut Street, Suite 545 West
                                             Philadelphia, PA 19106
                                             Telephone: 215-928-0520
                                             Email: alex_kursman@fd.org

                                             Counsel for Plaintiff Dustin Higgs




                                                18
       Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 21 of 24




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                     Paul R. Perkins
 U.S. Attorney’s Office for the District of     Civil Division, Department of Justice
 Columbia                                       (202) 514-5090
 (202) 252-2550                                 Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
 Peter S. Smith                                 Civil Division, Department of Justice
 United States Attorney's Office                (202) 305-0612
 Appellate Division                             Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                   Denise M. Clark
                                                U.S. Attorney’s Office for the District of
 Ethan P. Davis                                 Columbia
 Civil Division, U.S. Department of Justice     (202) 252-6605
 (202) 616-4171                                 Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                Jean Lin
 Robert J. Erickson                             Civil Division, Department of Justice
 US Department of Justice                       (202) 514-3716
 (202) 514-2841                                 Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
 Joshua Christopher Toll                        Civil Division, Department of Justice
 KING & SPALDING LLP                            (202) 305-2677
 (202) 737-8616                                 Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                Paul F. Enzinna
 Charles Anthony Zdebski                        ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                        (202) 753-5553
 MELLOTT, LLC                                   Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com              Brandon David Almond
                                                TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                        (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                 Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                      Donald P. Salzman


                                                1
     Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 22 of 24




                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers


                                          2
     Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 23 of 24




(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck                              Alan E. Schoenfeld
HOGAN LOVELLS US LLP                      WILMER CUTLER PICKERING HALE &
(212) 918-3000                            DORR LLP
Email: john.beck@hoganlovells.com         (212) 937-7294
                                          Email: Alan.Schoenfeld@wilmerhale.com
Amelia J. Schmidt                         Kathryn Louise Clune


                                          3
      Case 1:19-mc-00145-TSC Document 371 Filed 12/23/20 Page 24 of 24




 KAISER DILLON, PLLC                    CROWELL & MORING LLP
 (202) 869-1301                         (202) 624-5116
 Email: Aschmidt@kaiserdillon.com       kclune@crowell.com

 Norman Anderson                        Jennifer M. Moreno
 KAISER DILLON PLLC                     OFFICE OF THE PUBLIC FEDERAL
 (202) 640-2850                         DEFENDER, DISTRICT OF ARIZONA
 nanderson@kaiserdillon.com             (602) 382-2718
                                        Jennifer_moreno@fd.org
 Jennifer Ying
 MORRIS NICHOLS ARSHT & TUNNELL         Ginger Dawn Anders
 LLP                                    MUNGER, TOLLES & OLSON LLP
 (302) 658-9300                         (202) 220-1107
 Email: Jying@mnat.com                  Ginger.anders@mto.com

 Andres C. Salinas                      *Jonathan S. Meltzer
 WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
 DORR LLP                               (202) 220-1100
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   *Brendan Gants
                                        MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                        (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               Timothy Kane
 (212) 295-6513                         FEDERAL COMMUNITY DEFENDER
                                        OFFICE, EDPA
 Dale Andrew Baich                      (215) 928-0520
 OFFICE OF THE FEDERAL PUBLIC           Email: timothy_kane@fd.org
 DEFENDER
 (602) 382-2816
 Dale_Baich@fd.org

Dated: December 23, 2020            Respectfully submitted,

                                    /s/ Alex Kursman
                                    Alex Kursman
                                    Devon Porter
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    Telephone: 215-928-0520
                                    Email: alex_kursman@fd.org

                                    Counsel for Plaintiff Dustin Higgs




                                        4
